Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot in view of new grounds of rejection based on the amended subject matter.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoneyama (US 2014/0105454, hereinafter Yoneyama) in view of Ogura (JP2018-131693, hereinafter Ogura).
Re claim 1, Yoneyama discloses, an image processing apparatus comprising: at least one processor (1301) configured to perform the operations of the following units: a focus detection unit (1302 and 1309) configured to obtain a focus detection result from each of a plurality of focus detection areas, each focus detection result to be obtained corresponding to a specific time (pars [0056], [0059]-[0061]); a grouping unit (1306) configured to generate at least two groups, each group including at least one focus detection area based on a comparison between a plurality of the obtained focus detection results (pars [0059]-[0061]); and a determination unit (1309) configured to determine whether an object is moving, based on a focus detection result corresponding to the first group, generated based on a focus detection result corresponding to a first time, withd a focus detection result corresponding to the second group, generated based on a focus detection result corresponding to a second time, the second time being later than the first time (pars [0061], [0067]-[0068], [0121]-[0122] the successive frames are considered a second time being later than the first time).
Yoneyama fails to explicitly disclose limitations which are disclosed by Ogura as follows: a determination unit configured to determine whether an object is moving in an optical axis direction by comparing (pars 53-55 and 66-69).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine a determination unit configured to determine whether an object is moving in an optical axis direction by comparing of Ogura with the apparatus of Yoneyama in order to rapidly measure the distance and direction to the subject without moving the focus – essentially reducing energy consumption by not moving the focus when it is not necessary. 
Re claim 2, the combination of Yoneyama and Ogura discloses the limitations of claim 1 including wherein in a case where a difference between a focus detection result corresponding to a first focus detection area included in the second group and the focus detection result corresponding to the second time in a second focus detection area adjacent to the first focus detection area is less than a first threshold, the grouping unit groups the second focus detection area into the second group (Yoneyama par [0069]).
Claims 14 and 15 are rejected for the reasons stated in claim 1. The method steps and storage medium as claimed would have been obvious and expected by the apparatus of Yoneyama and Ogura.

Allowable Subject Matter
Claims 3-13 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696